Dunbar, J.
I concur in the result and in all that is said in the opinion with the exception of the statement *416that we would doubtless decline to reverse the judgment under the assignment of error if the case at bar stood upon an equality with the case of State v. Holedger, 15 Wash. 443. I consider the practice there animadverted upon as exceedingly prejudicial, or, at least, it might be prejudicial, without there being any way to prove such prejudice, and it ought, therefore, to be held to be prejudicial error.